Bboyles, C. J.
The defendant was charged in the indictment with the of-fence of burglary, in that he “feloniously did break and enter into the smoke-house of one B. R. Durden, same being an outhouse contiguous to and within the curtilage of the dwelling house of said B. R. Durden.” Upon the trial no evidence was adduced to prove that the smoke-house was contiguous to or within the curtilage of Durden’s dwelling house, the evidence not showing how near or how distant the smoke-house was to or from the dwelling house, or that the smoke-house, although used for domestic purposes, was “near enough to the dwelling house to be protected by the occupants of the latter from trespassing of any sort;” nor did the evidence disclose that the smoke-house was within the common enclosure with the dwelling house. Under the facts just stated, the defendant’s conviction of the offense charged was unauthorized. See Wright v. State, 12 Ga. App. 514 (77 S. E. 657).

Judgment reversed.


MacIntyre and Guei'ry, JJ., eoneur.